DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/22 has been entered.
 
Election/Restrictions
 	Newly added claims 28 and 29 are directed to non-elected figures 7-9, detailing the support band extending around an entire circumference of the waistband, due to the language that the support band has two different elastic films with different stretch properties. Applicant elected figures 1-3, which detail the support band and attaching film to extend along the back or front of the waistband, not a waistband with two different stretch attaching films. Therefore, claims 28 and 29 are withdrawn from considerations at this time.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support band bonded to an exterior of the waistband as required by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the support band is bonded to an interior or exterior of the waistband of the leggings with a first film to form a first support panel, the first film being elastic so that the support band is elastic” as amended into claim 1.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the edges of the first film are secured to edges of the second film” as provided in newly added claim 30.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “wherein the support band/film forms a U-shape” as provided in newly added claims 27 and 34.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitations “at least one leg opening”, “a front support band secured to the waistband with an elastic thermoplastic polyurethane second film having a U-shape” and “wherein edges of the first film are secured to edges of the second film” as provided in newly added claim 35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the support band is elastic because the first film is elastic. How does the film affect the support band material construction? Wouldn’t the first film being elastic make the support panel as a whole elastic, not the support band individually?

Claim 30 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “wherein is less elastic as comparted to the second film”. What structure is required to read on the less elastic? It appears some language is missing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 22, 24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradstreet et al. (US 8,555,415).
 	In regard to claim 1, Bradstreet et al. teaches an article of clothing comprising: leggings having a waistband (Figs. 1 and 2; apparel: 100); and, a support band extending around at least a portion of a circumference of the waistband (support band: 132, waistband: 131), wherein the support band (132) is bonded to an interior or exterior of the waistband of the leggings with a first film to form a support panel (first film: 133)(column 4, lines 55-67 through column 5, lines 1-5 detailing the bonding of the film to attach layers 131 and 132).  Further, Bradstreet et al. teaches wherein the first film includes thermoplastic polyurethane, which is elastic so that the support band is elastic (column 4, lines 55-67 through column 5, lines 1-5).  

    PNG
    media_image1.png
    716
    570
    media_image1.png
    Greyscale

 	


 	In regard to claim 20, Bradstreet et al. teaches wherein the first film includes thermoplastic polyurethane (column 4, lines 55-67 through column 5, lines 1-5 detailing the film being thermoplastic polyurethane).   

 	In regard to claim 22, Bradstreet et al. teaches wherein the first film is perforated (see perforation in annotated above that is a cutaway of figure 7 showing the other perforations).  

 	In regard to claim 24, Bradstreet et al. teaches wherein the first film is two-ply (film 133, 133: see annotated figure above).  

 	In regard to claim 27, Bradstreet et al. teaches wherein the support band forms a U-shape (see figure 7 detailing U-shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradstreet et al. (US 8,555,415).
Bradstreet et al. fails to specifically teach the bond strength of the film after fusing. 
In regard to claim 23, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bond strength after fusing to be in the range of 40oz / l 500gf - 80oz I 3000gf, since the bond strength of the film being in the range of 40oz / l 500gf - 80oz I 3000gf would provide a film that bonds two layers of the waistband together with a strength that would withstand washing and wearing multiple times. An artisan of ordinary skill in the art would be able to determine the proper bond strength of a film based upon the materials dimensions, weights, compositions and desired end use of the garment. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradstreet et al. (US 8,555,415) in view of Applicant’s Specification and disclosure of PBT 510 available by Chargeurs Fashion Technologies (see paragraphs 0035, 0037 and 0040).
 	Bradstreet et al. fails to teach the first film being 10 mils in thickness. 
 	In regard to claim 21, Applicant’s specification teaches a bonding film, under the name PBT 510 available by Chargeurs Fashion Technologies, that is 10 mils in thickness (see paragraphs 0035, 0037 and 0040).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bonding film of Bradstreet et al. in the 10 mils thickness as taught by PBT 510, since the bonding film of Bradstreet et al. being 10 mils in thickness would provide a bonding film that provides sufficient support and strength to the panels attached thereto reinforcing the waistband and providing a secure attachment there between.

Claims 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palese et al. (US 9,743,692) in view of Moffa et al. (US 2018/0110275) and Mahar (US9,730,476).
 	In regard to claim 30, Palese et al. teaches leggings comprising: first and second leg openings (see figure 10B); a waistband interconnected to the first and second leg openings (see figure 10B: column 13, lines 56-62); a back support band secured to the waistband (layer 100 secured to back waistband: figures 10B, 11B; column 11, lines 52-67 through column 12, lines 1-22); and a front support band secured to the waistband (portion 100 in front waistband: figure 10B); further wherein edges of the front support band are secured to edges of the back support band (see figure 10B detailing side seams connecting the front and back panels of the waistband together).  
 	However, Palese et al. fails to teach the back support band secured to the waistband with an elastic first film; the front support band secured to the waistband with an elastic second film; wherein the first film is less elastic as compared to the second film; and wherein edges of the first film are secured to edges of the second film.  
 	Moffa et al. teaches the use of adhesives in waistband constructions to provide a smooth elastic waistband that does not dig into the user’s stomach forming a bulge of skin/fat (paragraph 0005), wherein the waistband of Moffa et al. uses an elastic adhesive film (360/370) to secure an inner and outer layer of a waistband together (paragraph 0034 and 0036-0038), and wherein different sized and shaped perforations in the adhesive film affect the flexibility and stretchability of the film as desired (paragraph 0034-0035). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the separate front and back waistband portions secured together at the side seams of Palese et al. each having inner and outer layers attached together via an elastic adhesive film as taught by Moffa et al. instead of stitched seams, since the front and back waistband portions having first and second films attaching at the side seams of the garment, and attaching the inner and outer waistband layers together would provide a waistband that is not only supportive to a pregnant women, but also provides an attachment of the inner and outer layers that promotes a smooth elastic contour.
 	Mahar teaches a maternity support garment wherein the back waistband is less elastic (more supportive) than the front waistband (column 3, lines 61-67 though column 4, lines 1-30).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the maternity garment of Palese et al. and the waistband inner and outer layers attached via elastic adhesive film of Moffa et al. to have the back waistband including the back film being less elastic than the front waistband including the back film as taught by Mahar, since the back portion of the waistband of Palese et al. and Moffa et al. having less stretch provides more support to the user’s back, while the front is more elastic to stretch to accommodate a growing pregnant belly (Mahar: column 4, lines 11-30). 
 
 	In regard to claim 31, Moffa et al. teaches wherein the first film is perforated (adhesive film 370 is perforated: paragraphs 0032-0034).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the separate front and back waistband portions secured together at the side seams of Palese et al. each having inner and outer layers attached together via an elastic, perforated adhesive film as taught by Moffa et al. instead of stitched seams, since the front and back waistband portions having first and second films attaching at the side seams of the garment, and attaching the inner and outer waistband layers together would provide a waistband that is not only supportive to a pregnant women, but also provides an attachment of the inner and outer layers that allowing the film to be more flexible and stretchable (Moffa: paragraph 0034).

Palese et al., Moffa et al. and Mahar fail to specifically teach the bond strength of the film after fusing. 
In regard to claim 33, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bond strength after fusing to be in the range of 40oz / l 500gf - 80oz I 3000gf, since the bond strength of the film being in the range of 40oz / l 500gf - 80oz I 3000gf would provide a film that bonds two layers of the waistband together with a strength that would withstand washing and wearing multiple times. An artisan of ordinary skill in the art would be able to determine the proper bond strength of a film based upon the materials dimensions, weights, compositions and desired end use of the garment. 

 	In regard to claim 34, Palese et al. teaches wherein the support band forms a U-shape (see figure 10B, identifier 100).

Claims 32 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palese et al. (US 9,743,692) in view of Moffa et al. (US 2018/0110275), Mahar (US9,730,476) and as evidenced by Bemis Selector Guide (NPL) detailing data of 2412 tape and 3001 perforated tape (www.Bemisworldwide.com).
 	Palese et al., Moffa et al. and Mahar teach a legging garment as described above in claim 30. While, Moffa et al. teaches the films being specific elastic adhesive tapes, Moffa et al. fails to explicitly recite the materials the tapes are made from, namely an elastic thermoplastic polyurethane film.
	The specific adhesive tapes Moffa et al. teaches for use in their garment construction are detailed as being Bemis BFF3001 tape (paragraph 0034) and Bemis 3412 adhesive tape (paragraph 0032). As evidenced by Bemis selector guide, Bemis 3412 and Bemis BFF 3001 films are elastic thermoplastic polyurethanes (see technical data of these two tapes in NPL provided herewith).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the separate front and back waistband portions secured together at the side seams of Palese et al. each having inner and outer layers attached together via an elastic thermoplastic polyurethane adhesive film as taught by Moffa et al. and as evidenced by Bemis Selector Guide instead of stitched seams, since the front and back waistband portions having first and second films attaching the inner and outer waistband layers together would provide a waistband that is not only supportive to a pregnant women, but also provides an attachment of the inner and outer layers that promotes a smooth elastic contour along the waistband.

 	In regard to claim 35, Palese et al. teaches leggings comprising: at least one leg opening (see figure 10B); a waistband interconnected to at least one leg opening (see figure 10B: column 13, lines 56-62); a back support band secured to the waistband (layer 100 secured to back waistband: figures 10B, 11B; column 11, lines 52-67 through column 12, lines 1-22); and a front support band secured to the waistband and forming a U-shape (see figure 10B, identifier 100); further wherein edges of the front support band are secured to edges of the back support band (see figure 10B detailing side seams connecting the front and back panels of the waistband together).  
 	However, Palese et al. fails to teach the back support band secured to the waistband with an elastic thermoplastic polyurethane first film; the front support band secured to the waistband with an elastic thermoplastic polyurethane second film; wherein the first film is less elastic as compared to the second film; and wherein edges of the first film are secured to edges of the second film.  	
 	Moffa et al. teaches the use of adhesives in waistband constructions to provide a smooth elastic waistband that does not dig into the user’s stomach forming a bulge of skin/fat (paragraph 0005), wherein the waistband of Moffa et al. uses an elastic adhesive film (360/370) to secure an inner and outer layer of a waistband together (paragraph 0034 and 0036-0038), and wherein different sized and shaped perforations in the adhesive film affect the flexibility and stretchability of the film as desired (paragraph 0034-0035). Types of elastic adhesive films used in the garment construction of Moffa et al. are detailed as being Bemis BFF3001 tape (paragraph 0034) and Bemis 3412 adhesive tape (paragraph 0032). As evedienced by Bemis selector guide, Bemis 3412 and Bemis BFF 3001 films are elastic thermoplastic polyurethanes (see technical data of these two tapes in NPL provided herewith).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the separate front and back waistband portions secured together at the side seams of Palese et al. each having inner and outer layers attached together via an elastic thermoplastic polyurethane adhesive film as taught by Moffa et al. and as evidenced by Bemis Selector Guide instead of stitched seams, since the front and back waistband portions having first and second films attaching at the side seams of the garment, and attaching the inner and outer waistband layers together would provide a waistband that is not only supportive to a pregnant women, but also provides an attachment of the inner and outer layers that promotes a smooth elastic contour along the waistband.
 	Mahar teaches a maternity support garment wherein the back waistband is less elastic (more supportive) than the front waistband (column 3, lines 61-67 though column 4, lines 1-30).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the maternity garment of Palese et al. and the waistband inner and outer layers attached via elastic adhesive film of Moffa et al. to have the back waistband including the back film being less elastic than the front waistband including the back film as taught by Mahar, since the back portion of the waistband of Palese et al. and Moffa et al. having less stretch provides more support to the user’s back, while the front is more elastic to stretch to accommodate a growing pregnant belly (Mahar: column 4, lines 11-30). 
 
 	In regard to claim 36, Moffa et al. teaches wherein the first film is perforated (adhesive film 370 is perforated: paragraphs 0032-0034).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the separate front and back waistband portions of Palese et al. each having inner and outer layers attached together via an elastic, perforated adhesive film as taught by Moffa et al. instead of stitched seams, since the front and back waistband portions having first and second films attaching at the side seams of the garment, and attaching the inner and outer waistband layers together would provide a waistband that is not only supportive to a pregnant women, but also provides an attachment of the inner and outer layers that allowing the film to be more flexible and stretchable (Moffa: paragraph 0034).

Palese et al., Moffa et al., Mahar and Bemis fail to specifically teach the bond strength of the film after fusing. 
In regard to claim 37, it would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the bond strength after fusing to be in the range of 40oz / l 500gf - 80oz I 3000gf, since the bond strength of the film being in the range of 40oz / l 500gf - 80oz I 3000gf would provide a film that bonds two layers of the waistband together with a strength that would withstand washing and wearing multiple times. An artisan of ordinary skill in the art would be able to determine the proper bond strength of a film based upon the materials dimensions, weights, compositions and desired end use of the garment. 

Response to Arguments
Applicant's arguments filed 05/13/22 have been fully considered but they are not persuasive. 
Applicant remarks that Bradstreet fails to teach the first film being elastic as amended into claim 1. 
Bradstreet teaches film (133) being a thermoplastic polyurethane, which is elastic
(column 4, lines 55-67 through column 5, lines 1-5).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732